ORDER
In these consolidated appeals, Alex Gu challenges adverse decisions in two lawsuits arising from a dispute surrounding his hospital privileges at Presence Saint Joseph Medical Center (f/k/a Provena St. Joseph Medical Center). We affirm both judgments.
Gu began working in 2000 as a surgical assistant at the hospital. In his first lawsuit, filed in 2011, Gu alleged that the hospital had not renewed his contract in 2004 but allowed him to continue working there so long as a physician sponsored him. Then in August 2009 he was notified that Beth Hughes, the chief operating officer, had revoked his hospital privileges because he contacted a patient without authorization to discuss a billing dispute. But this explanation was false, Gu said, and actually his privileges were revoked because he had accused Hughes of violating hospital policy when she denied his requests for a new contract. And though his privileges were reinstated six months later, the surgeons he assisted now had to cover him under their own malpractice insurance. Gu already had coverage, he explained, and no other surgical assistant was subject to this condition. These events, Gu asserted, support claims against the hospital, Hughes, and another hospital employee for retaliatory discharge under Illinois law, discrimination under Title VII of the Civil Rights Act of 1964 and the Illinois Human Rights Act, see 42 U.S.C. § 2000e-2; 775 III. Comp. Stat. 5/1-102, and a violation of his right to due process under the Fourteenth Amendment.
At summary judgment the defendants submitted declarations attesting that the hospital is privately owned, that Gu worked at the hospital as an independent contractor but was not an employee, and that he did not file a charge of discrimination with the Equal Employment Opportunity Commission or the Illinois Human Rights Commission. (The defendants assumed that Gu was claiming discrimination based on national origin, but his complaint does not specify, nor does his motion opposing summary judgment.) Gu did not *583dispute the defendants’ evidence in the manner required by local rule, see N.D. III. L.R. 56.1; Cady v. Sheahan, 467 F.3d 1057, 1060-61 (7th Cir.2006), and thus the district court concluded that a jury could not reasonably find the defendants liable on any of Gu’s claims.
Gu filed the first of these appeals from that decision. While briefing on that appeal was pending, Gu filed his second lawsuit in 2013 against the same defendants. This time he claimed, based on allegations nearly identical to those in his first suit, that because he is Asian, the defendants had engaged in discrimination actionable under 42 U.S.C. §§ 1981 and 1985. The defendants moved to dismiss the complaint on the ground of claim preclusion. The district court accepted that defense and dismissed the complaint with prejudice. Gu then filed his second appeal.
In his brief Gu does not address the district court’s explanation for granting summary judgment in his first lawsuit. Instead, he mostly repeats the allegations from his complaint. But he does not point to evidence that he filed a charge of discrimination with the EEOC or the Illinois Human Rights Commission, see 42 U.S.C. § 2000e-5; 775 III. Comp. Stat. 5/7A-102(A)(1), (C)(4); Tyson v. Gannett Co., 538 F.3d 781, 783 (7th Cir.2008); Lynch v. Dep’t of Trans., 365 IlLDec. 747, 979 N.E.2d 113, 118-19 (2012), that he was employed by the hospital, see Buckner v. Atl. Plant Maint., Inc., 182 I11.2d 12, 230 IlLDec. 596, 694 N.E.2d 565, 569-70 (1998); New Horizons Elees. Mktg., Inc. v. Clarion Corp. of Am., 203 Ill.App.3d 332, 149 IlLDec. 5, 561 N.E.2d 283, 285 (1990), or that any of the defendants were state actors, see Edmonson v. Leesville Concrete Co., 500 U.S. 614, 619-20, 111 S.Ct. 2077, 114 L.Ed.2d 660 (1991); Morfin v. City of E. Chicago, 349 F.3d 989, 1003 (7th Cir. 2003). Even though Gu is litigating pro se, he still must articulate some reason to disturb the district court’s decision, see Fed. R.App. P. 28(a)(8)(A); Anderson v. Hardman, 241 F.3d 544, 545-46 (7th Cir. 2001), and he has not.
As for Gu’s second lawsuit, he argues on appeal that the district court erroneously dismissed his §§ 1981 and 1985 claims on the ground of claim preclusion. That defense is inapplicable, Gu insists, because on his view, the first lawsuit was wrongly cut short at summary judgment, and thus he was not given a “full and fair opportunity to be heard.” He adds without elaborating that “public policy” and “simple justice” warrant an exception to claim preclusion.
But claim preclusion was invoked properly. Gu offers no reason to “doubt the quality, extensiveness, or fairness” of the procedures followed by the district court in his first case. Kremer v. Chem. Constr. Corp., 456 U.S. 461, 480-81 & n. 22, 102 S.Ct. 1883, 72 L.Ed.2d 262 (1982) (quotation marks and citation omitted). And to the extent that Gu asks us to create a public-policy exception to the doctrine of claim preclusion, there is “no principle of law or equity which sanctions the rejection by a federal court of the salutary principle of res judicata.” Federated Dep’t Stores, Inc., v. Moitie, 452 U.S. 394, 401, 101 S.Ct. 2424, 69 L.Ed.2d 103 (1981) (quotation marks and citation omitted); see Shaver v. F.W. Woolworth Co., 840 F.2d 1361, 1364-65 (7th Cir.1988).
The judgments are AFFIRMED.